Citation Nr: 1119877	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder [PTSD]).

[The claim of entitlement to service connection for pes planus will be addressed in a separated decision.]  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his December 2006 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled in September 2009 and the RO informed the Veteran of that hearing in August 2009.  He failed to attend.  

In an October 2009 decision the Board denied the Veteran's appeal as to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) for partial remand, vacated that part of the October 2009 decision in which the Board decided the aforementioned issue, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

The Board notes that this document only addresses the issue reflected on the title page.  Another issue is currently before the Board but the Veteran is represented by a different representative with regard to that issue.  Hence, the other issue is addressed in a separate document.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant in obtaining evidence to substantiate a claim for VA benefits includes providing a medical examination if certain factors are present.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2010).  These factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Once VA provides assistance by providing an examination, it must provide an adequate one, or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

Of record is the report of a November 2004 psychological evaluation by a VA psychologist.  The psychologist diagnosed PTSD, non-combat related.  In April 2005, the Veteran underwent a VA compensation and pension (C&P) examination by the same psychologist.  He was diagnosed with generalized anxiety disorder but was not diagnosed with PTSD.  In a section of the report for the actual examination (objective findings) the psychologist stated that that the Veteran "raised the possibility of PTSD symptoms fairly early in his counseling this year, and so was formally tested by this examiner . . . for clinical purposes, not for a C&P exam."  The April 2005 report also includes what can be construed as the psychologist's statement that as to the diagnosis of generalized anxiety disorder "[c]ausal linkages to military service were unclear, probably insufficient."  

The Parties explained in the July 2010 joint motion that they agreed that a remand was necessary to ensure that the Veteran was provided an adequate VA medical examination.  The Parties agreed that the April 2005 examination report was not supported by sufficient rationale and explanation.  In particular, the Parties agreed that the psychologist failed to provide sufficient rationale for his finding that while he diagnosed the Veteran as suffering from PTSD in November 2004, the Veteran did not have PTSD in April 2005.  The Parties explained that the psychologist's explanation that the diagnoses were different in November 2004 and April 2005 because the 2004 diagnosis was for clinical purposes not for a C&P examination is not a sufficient rationale or explanation.  

An additional reason for finding that the April 2005 examination was inadequate was that the psychologist's conclusion that "[c]ausal linkages to military service were unclear, probably insufficient[,]" with regard to the diagnosed generalized anxiety disorder is not supported by adequate rationale or explanation.  

Next, the Parties noted that in the Veteran's December 2004 PTSD questionnaire he reported that he had been placed in a psychiatric observation unit while stationed at Parris Island, North Carolina, but, although the Veteran's service personnel and service treatment records were associated with the claims file there are no inpatient and/or mental health records associated with the claims file and no indication that VA ever submitted a request for such records.  The Parties noted that the Veteran's service treatment records would not automatically include either any inpatient treatment records or mental health records.  

In order to fulfill its duty to assist, VA must obtain any outstanding relevant service inpatient records of treatment of the Veteran and service mental health treatment records of the Veteran.  

Finally, in his December 2004 PTSD questionnaire the Veteran alleged that one of is in-service stressors was what he believes to be sexual harassment from a superior.  This could be construed as an assertion of personal assault.  Hence, on remand, VA must ensure that the Veteran is provided with notice as to what evidence can substantiate a claim for service connection for PTSD based on a personal assault in-service stressor, as specified at 38 C.F.R. § 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice specified in 38 C.F.R. § 3.304(f)(5) applicable to claims for service connection for PTSD based on an in-service personal assault.  

2.  Obtain any existing records of inpatient treatment of the Veteran while he was stationed at Parris Island, North Carolina.  Associate any such obtained records with the claims file.  Continue efforts to obtain the records until such time as it is determined that the records do not exist or further efforts to obtain the records would be futile.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records and negative replies received in response to those efforts.  

3.  Obtain any existing records of mental health treatment of the Veteran while he was stationed at Parris Island, North Carolina or any other duty station at which he was stationed.  Associate any such obtained records with the claims file.  Continue efforts to obtain the records until such time as it is determined that the records do not exist or further efforts to obtain the records would be futile.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records and negative replies received in response to those efforts.  

4.  Only after completing the above and associating all obtained records with the claims file, ensure that the Veteran is scheduled for a VA C&P examination with regard to his claim for service connection for a psychiatric disability.  Ensure that this examination is conducted by an examiner other than the examiner who examined him in 2005.  

The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

(a)  Consistent with the DSM-IV, identify all psychiatric disorders from which the Veteran has suffered at any time from when he filed his current claim in July 2004 until the present.  If the examiner does not diagnose PTSD and generalized anxiety disorder, the examiner must provide a detailed explanation as to why his or her diagnoses differ from the diagnosis of PTSD during the Veteran's treatment by VA and the diagnosis of generalized anxiety disorder rendered in the April 2005 examination.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had onset or was caused by the Veteran's active service.  A detailed explanation (rationale) must be provided for any opinion rendered.  

5.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



